     Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 1 of 26 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DORIS GUDE                                      )
                                                )
                Plaintiff,                      )
                                                )       Case No. 4:20-cv-1168
                                                )
v.                                              )       JURY TRIAL DEMANDED
                                                )
AMERICAN FAMILY INSURANCE                       )
COMPANY                                         )
                                                )
                                                )
                Defendant.                      )

                                         INTRODUCTION

        1.      This lawsuit exposes a pattern and practice in the Missouri property insurance

industry in which insurance companies regularly, and as their standard operating procedure, gain

advantage over their insureds and others through the use of unlawful subrogation practices. This

occurs every time an insurance company, behind the backs of their insureds, unlawfully seeks

reimbursement through a “subrogation claim” from the insurance company of a third-party

tortfeasor. The insurance company is “reimbursed”, yet does not return its insured’s deductible,

and when its insured files suit against the tortfeasor she will learn that, in fact, the tortfeasor’s

insurance company believes it has already satisfied the insured’s claims.

        2.      These practices harm insureds and are contrary to Missouri law. While the

insurance companies defend these practices as “voluntary payments” between insurance

companies, that do not legally affect the rights of the insureds to seek judgments against

tortfeasors, nothing could be further from the truth. When a tortfeasor’s insurance company has

already paid another insurance company in reimbursement for claims paid to the latter’s insured,

it has de facto already settled with that insured. Indeed, the insured’s insurer represents falsely to


                                                    1
  Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 2 of 26 PageID #: 2




the tortfeasor’s insurer that it has the legal right—conferred by its insured—to seek

reimbursement. Then, when the insured negotiates a settlement of its claims with the tortfeasor,

the tortfeasor’s insurance company factors the reimbursement payments into its calculations, and

accordingly will offer or accept less. The ability of an insured to be fully compensated for his

losses is therefore diminished.

       3.      In addition, the unlawful subrogation practices complained of herein enable

insurance companies to avoid paying their legally mandated pro-rata share of litigation expenses

and attorney’s fees and fully compensating consumers for their covered losses. This is done

through an egregious abuse of the insurer-insured relationship whereby the insurer—without the

consent or knowledge of its insured—acts as its insured’s attorney in negotiating and arbitrating

a prospective legal dispute with the tortfeasor’s insurance company.

       4.      The wrongful acts by Missouri insurance companies, including the Defendant

here, distort the Missouri property insurance market to the detriment of Missouri insurance

consumers. The unlawful practices complained of herein have the effect of thwarting the purpose

of insurance because such practices put the needs of the insurance companies over their

obligation to make their insureds whole following covered losses. These practices must end

because they are unlawful and damage consumers, often without consumers’ knowledge.

       5.      In Missouri, in the context of property damage claims, subrogation only exists as

and between an insurance company and its named insured.

       6.      In Missouri, an insurance company for a property damaged insured, after making

payment to its insured for the property damage, can never make a “subrogation” claim or file a

lawsuit against the tortfeasor who caused the property damage, or that tortfeasor’s insurance

company.



                                                 2
  Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 3 of 26 PageID #: 3




       7.      In Missouri, an insurance company can only present a subrogation claim to its

own insured; and then, only after the insured has recovered monies from a third-party tortfeasor

or that tortfeasor’s insurance company, for the injuries and damages arising from the incident

that caused the property damage.

       8.      In Missouri, if the amount recovered by the insured from a third-party tortfeasor

or that tortfeasor’s insurance company, is in an amount less than the insured’s “uninsured

losses,” i.e. those losses not covered and paid out by the insured’s insurance company, then the

insurance company recovers nothing on its subrogation claim directed to its insured.

       9.      Under Missouri law, Plaintiff offer the following example as to how property

damage subrogation claims are to be handled:

       Driver A is involved in an automobile collision with Driver B. Both drivers are fully

insured. Driver B is 100% a fault for the collision. Driver A’s vehicle suffers property damage.

Driver A submits his property damage claim to his insurance company and that insurance

company pays for the property damage less Driver A’s deductible. Driver A then files a claim

against Driver B for damages including, but not limited to, his property damage claim. Driver A

thereafter settles all of his claims with Driver B’s insurance company. Driver A then notifies his

insurance company of the settlement and holds those funds “in trust” for his insurance company

pending determination of his insurance company subrogation interest, if any, in the funds

recovered by settlement. If the “uninsured losses” exceed the amount recovered, then Driver A

owes nothing to their insurance company on his subrogation claim.

       10.     Using the same example as set out hereinabove, here is how Defendant American

Family is in fact, handling these subrogation claims illegally and unlawfully.




                                                 3
     Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 4 of 26 PageID #: 4




           Driver A’s insurance company pays the Driver A’s claim less Driver A’s deductible. Then

Driver A’s insurance company, without the consent of Driver A, directs a “subrogation” claim

to Driver B’s insurance company. Driver B’s insurance company then pays Driver A’s insurance

company in full for the amount that Driver A’s insurance company paid to Driver A without any

consideration or reduction for Driver A’s “uninsured losses.”

           11.      For the year 2019, in Missouri, Defendant American Family paid out

approximately $ 35,925,8961 to its Missouri citizen insureds for automobile property damage

sustained by its insureds as a result of collisions that occurred in the State of Missouri. Following

a number of those payments, on information and belief, Defendant American Family made

unlawful and illegal “subrogation claims” directed to the insurance company for the tortfeasor

whose negligence caused American Family’s insureds’ property damage.

           12.     During the same time period, Defendant American Family paid out approximately

$ 23,408,3472 in automobile liability property damage claims on behalf of its insureds for

automobile property damage suffered by others as a result of the negligence of its insureds, but

rather than making those payments to the person who suffered property damage, Defendant

American Family made payments to the insurance companies for those persons.

           13.     Thus, Defendant American Family presented “subrogation claims” against

insurance companies that issued policies to third-party tortfeasors, without consent of Plaintiff

insureds, despite existing Missouri law which does not permit such activity.

           14.     Plaintiff have been damaged by the unlawful practices of Defendant by, inter alia,

their insurance companies making “subrogation claims” on their behalf but without their consent,




1
    As reported to Missouri Department of Insurance as 2019 Supplemental Data for Property and Casualty.
2
    Id.

                                                          4
   Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 5 of 26 PageID #: 5




failing to fully compensate Plaintiff, and withholding from Plaintiff her deductibles after paying

a portion of Plaintiff’s covered property losses.

        15.     Plaintiff has been deprived the ability to be made whole due, at least in part, to

Defendant American Family’s unlawful “subrogation claims.”

        16.     Defendant American Family deprived Plaintiff of any ability to negotiate,

arbitrate, or affect any payments between the third-party insurance company and American

Family, the amount of which payment affected Plaintiff’s rights and obligations as to Defendant

American Family. As, for example, Plaintiff may be obligated to pay Defendant American

Family the difference between the payment to Defendant American Family from a tortfeasor’s

insurance company and the amount Plaintiff received from American Family as reimbursement

for claims made.

        17.     Defendant American Family deprived Plaintiff of her legal rights by, without

Plaintiff’s knowledge or consent, representing to third party insurance company that American

Family possessed the legal right to make a “subrogation claim” on behalf of Plaintiff when in

fact, it has no such legal right.

        18.      Plaintiff was harmed by Defendant American Family’s misrepresentation to the

third-party insurance company. For example, had Defendant American Family negotiated

Plaintiff’s legal claims with the third party insurance company for the full amount of the monies

Defendant American Family paid to Plaintiff pursuant to their insurance agreement, Plaintiff

could have benefitted from a setoff in the event Defendant American Family made a legitimate

subrogation claim against Plaintiff.

        19.     Additionally, by way of example, any monies paid by the third party insurance

company to Defendant American Family—based on Defendant American Family’s purported



                                                    5
   Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 6 of 26 PageID #: 6




“subrogation claim”—is monies that the third party insurance company would not pay to

Plaintiff in settlement of Plaintiff’s claim against the tortfeasors (insureds of the third party

insurance company). Notwithstanding the possibility that the tortfeasors would not be entitled to

a setoff of amounts paid by the third party insurance company to Defendant American Family,

the third-party insurance company would not be inclined to pay Plaintiff (in a settlement, for

example) when it already paid Defendant American Family (on its “subrogation claim”) for the

same purpose.

       20.      Plaintiff alleges that, pursuant to Fed. R. Civ. P. 11(b)(3), it is likely to have

evidentiary support after a reasonable opportunity for discovery that the third-party insurance

company’s willingness and ability to settle (and the amounts it was willing to offer or accept)

was unduly influenced (to Plaintiff’s detriment) by the monies it paid to Defendant American

Family pursuant to American Family’s “subrogation claim.” Such factors further adversely

affected Plaintiff’s negotiating position and negatively affected the value of Plaintiff’s legal

claims, which were unlawfully coopted and unlawfully asserted by Defendant American Family.

       21.      Furthermore, Plaintiff have has damaged by the unlawful practices of Defendant

American Family to the extent that such unlawful “subrogation claims” direct at, and paid by,

insurance companies for third-party tortfeasors have delayed, prevented or otherwise interfered

with, Plaintiff’s ability to recover monies from such third-party insurance companies.

       22.      For every wrong there is a remedy. Defendant American Family unlawfully

represented to another insurance company that Plaintiff granted it a “subrogation claim” and

thereby induced the other insurance company to remit a “reimbursement” payment to American

Family. At the same time, Plaintiff has not been made whole, and sought recovery from the

tortfeasors that had caused her damages. The tortfeasor’s insurance company balked at paying



                                                   6
   Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 7 of 26 PageID #: 7




the same claim twice and, even after settling their action, the Plaintiff was prevented from

sharing litigation expenses and attorneys’ fees with Defendant American Family even though

American Family had already recovered a “reimbursement” from the insurance company.

Defendant American Family abused its position of trust and misrepresented its rights to put itself

first before its insured. As a result, Plaintiff was damaged and American Family was enriched.

       23.     The aforementioned “subrogation claims” were, and continue to be, illegal in the

State of Missouri because in Missouri, subrogation exists only between an insurance company

and its insured, and subrogation exists only after the insured has been fully compensated for all

losses caused by a tortfeasor including those losses not covered by the policy of insurance issued

by the insurers to their insureds, and only after all of the insured’s legal expenses, if any, are

deducted.

       24.     The Defendant presented “subrogation claims” against the insurance company

that issued policies to the third-party tortfeasor, without the consent of Plaintiff insured and

despite Missouri law, which does not permit such activity.

       25.     Plaintiff has been damaged by the unlawful practices of her Defendant insurance

company, insurance companies for third-party tortfeasors, by, inter alia, her insurance company

making “subrogation claims,” purportedly on her behalf but without her consent, proceeding

with these “subrogation claims” through arbitration without her consent, failing to fully

compensate her, and withholding from her deductible, and only paying a portion of Plaintiff’s

covered property losses.

                                             PARTIES




                                                   7
   Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 8 of 26 PageID #: 8




        26.     Plaintiff Doris Gude is a citizen and resident of the state of Missouri who, within

the last five years, suffered damage to real property in Missouri as a result of the negligence of a

third-party tortfeasor not named in this action.

        27.     Defendant American Family Insurance Company (“American Family”) is a

foreign insurance company incorporated in the State of Wisconsin with a principal place of

business in Wisconsin. American Family is duly authorized in accordance with the laws of the

State of Missouri to write, sell and process both casualty and liability insurance in the State of

Missouri.

                                 JURISDICTION AND VENUE

        28.     Jurisdiction is proper in Federal Court pursuant to CAFA, 28 U.S.C. § 1332(d)(2),

as it is a controversy that exceeds $5,000,000 and is a class action with a class member that is a

citizen of a State different from any Defendant.

        29.     Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C.

1391(b)(2), as “a substantial part of the events or omissions giving rise to the claim occurred” in

the Eastern District of Missouri.

                                    FACTUAL BACKGROUND

    A. Relationship Between Plaintiff Doris Gude and Defendant American Family

        30.     On or about July 1, 2019, Plaintiff Doris Gude was involved in an automobile

accident with a third-party tortfeasor not named in this action.

        31.     On or about July 1, 2019, Plaintiff Doris Gude sustained damage to her vehicle

that resulted in a total loss.

        32.     At the time of the collision, Plaintiff was insured by a policy of insurance by

Defendant American Family (Policy No. 41029-80157-75).



                                                   8
  Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 9 of 26 PageID #: 9




       33.     The tortfeasor was insured by a policy of insurance issued by Geico Casualty

Company (“Geico”).

       34.     As a result of the July 1, 2019 automobile collision, Plaintiff Doris Gude made a

claim to Defendant American Family for property damage. American Family paid only a portion

of the claim to Plaintiff Doris Gude. The amount that Plaintiff Gude received was less than the

damages she was entitled to.

       35.     After paying a portion of the property damage covered by her policy, Defendant

American Family made a “subrogation claim” directed to the tortfeasor’s insurance company,

Geico, which Geico paid.

       36.     Defendant American Family and Geico privately negotiated and/or arbitrated the

“subrogation claim” and together came to an agreement regarding inter alia, who was at fault,

the amount of damages or loss involved, whether any discounts should be applied, and other

matters affecting the rights of the Plaintiff, without the Plaintiff’s knowledge and/or consent.

   B. Overview of the Parties’ Dispute

       37.     Defendant American Family is an insurance company duly licensed and

authorized to write liability and casualty insurance policies in the State of Missouri in accordance

with the statutes, regulations, and law of the State of Missouri.

       38.     American Family issued policies of liability and casualty insurance for the named

Plaintiff and to putative class members not named here.

       39.     American Family paid or asserted unlawful “subrogation claims” without the

consent of their named insured.

       40.     In Missouri, a subrogation interest is equitable in nature and exists only as and

between an insurance company and its named insured.



                                                  9
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 10 of 26 PageID #: 10




       41.        In Missouri, a property casualty insurer has no legal right to make a direct claim

against an alleged tortfeasor or the alleged tortfeasor’s liability insurer for reimbursement of

payments it made to its insured. Hagar v. Wright Tire & Appliance, Inc., 33 S.W.3d 605, 610

(Mo. Ct. App. 2000). (“Missouri provides that the legal title to the cause of action [against the

tortfeasors] remains in the insured, and that the insurer’s only interest is an equitable right to

subrogation.”).

       42.        In Missouri, a subrogation claim does not accrue unless, and until, an insured

recovers monies from or on behalf of the third-party tortfeasor responsible for the insured’s

property loss. Hagar, 33 S.W.3d at 610.

       43.        In Missouri, an insured is not obligated to reimburse its property casualty insurer

for payments that an insurance company made to the insured under the insured’s property and

casualty insurance policy for an insured loss unless the amount received from or on behalf of a

third party tortfeasor exceeds the value of the insured’s “uninsured loss.”

       44.        In Missouri, an insurance company properly asserting a subrogation claim against

its insured must reduce that claim by its pro-rata share of the litigation expenses and attorney’s

fees incurred by the insured in the process of recovering funds from the third party tortfeasor

responsible for the insured’s loss. Keisker v. Farmer, 90 S.W.3d 71, 75 (Mo. 2002)(En banc).

       45.        Defendant American Family, after paying a portion of the property damage claims

to its named insured, including the named Plaintiff, and without the consent of the insured,

presented illegal “subrogation claims,” to other liability insurance companies covering liability

claims for the third-party tortfeasors responsible in negligence for the property damage loss

suffered by the Plaintiff.




                                                   10
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 11 of 26 PageID #: 11




        46.     As a result of the aforementioned acts, Plaintiff suffered a monetary loss when the

Defendant insurance company unlawfully and illegally retained Plaintiff’s deductibles after

receiving full payment from their unlawful “subrogation claims” to the third party tortfeasors’

insurance company, and Plaintiff will in the future continue to suffer monetary loss.

        47.     As a result of the aforementioned acts, Plaintiff suffered other monetary losses

when Defendant American Family failed to fully compensate Plaintiff.

        48.     As a result of the aforementioned acts, Plaintiff was also damaged when, because

of Defendant American Family’s illegal “subrogation claims” directed at third-party tortfeasors’

insurance companies, Defendant American Family delayed, prevented, or otherwise interfered

with, Plaintiff’s ability recover monies from such third-party insurance companies.

        49.     As a result of the aforementioned acts, Plaintiff suffered a monetary loss when

Defendant, by its “subrogation claim” prevented Plaintiff from being able to obtain a full

recovery from the third party tortfeasor for her property damages, including uninsured losses.

        50.     As a result of the aforementioned acts, Plaintiff suffered a monetary loss when

Defendant, by its “subrogation claim” failed to reduce its claim by a pro-rata share of litigation

expenses and attorney’s fees incurred by Plaintiff in the process of recovering funds from the

third party tortfeasor responsible for Plaintiff’s loss.

        51.     As a result of the aforementioned acts, Plaintiff was also damaged when, because

of Defendant American Family’s illegal “subrogation claims” directed at third-party tortfeasors’

insurance companies, Plaintiff recovered less than she otherwise would have recovered from

third party tortfeasors, or their insurance companies, due to the third party insurance companies

having already paid over monies to American Family without Plaintiff’s knowledge or consent.




                                                   11
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 12 of 26 PageID #: 12




       52.     As a result of the aforementioned acts, Plaintiff was also damaged to the extent

that Defendant American Family withheld payments it received from Geico, as reimbursement

for payments it made to Plaintiff pursuant to American Family’s “subrogation claim” when, in

fact, the amount received by Plaintiff from or on behalf of the third party tortfeasors did not

exceed Plaintiff’s “uninsured losses.”

       53.     As a result of the aforementioned acts, Defendant American Family has been

unjustly enriched to the extent that Defendant American Family withheld payments it received

from Geico, as reimbursement for payments it made to Plaintiff pursuant to American Family’s

“subrogation claim” when in fact, the amount received by Plaintiff from or on behalf of the third-

party tortfeasors did not exceed Plaintiff’s “uninsured losses”

       54.     As a result of the aforementioned acts, Plaintiff was also damaged when

Defendant American Family prematurely and wrongfully asserted and was paid on, a

“subrogation claim” to and by Geico, which had the purposeful effect of Defendant American

Family avoiding reducing its subrogation claim by the pro-rata share of the litigation expenses

and attorney’s fees incurred by Plaintiff in the process of recovering funds from the third-party

tortfeasors for Plaintiff’s loss. See Keisker v. Farmer, 90 S.W.3d 71, 75 (Mo. 2002)(En banc).

       55.     Defendant American Family’s assertion of a “subrogation claim” in the context

and manner described above and herein is, on information and belief, designed to advantage

Defendant American Family to the detriment of its insureds, including Plaintiff.

       56.     The assertion of premature and unlawful “subrogation claims” as described

herein benefits Defendant American Family, to the detriment of its insureds, including Plaintiff,

by: (1) avoiding reducing American Family’s legitimate subrogation claim by a pro-rata share of

the litigation expenses and attorney’s fees incurred to secure recovery from the tortfeasors; (2)



                                                 12
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 13 of 26 PageID #: 13




enabling Defendant American Family to negotiate, arbitrate and/or settle its insureds claims in a

manner advantageous to American Family without involving its insureds; (3) enabling Defendant

American Family to secure reimbursement for monies paid to its insured early and in advance of

any judicial determination of fault, damages, or “uninsured losses”; (4) securing reimbursement

for Defendant American Family of monies paid to its insured that American Family is not

entitled to; and (5) securing reimbursement for Defendant American Family (without its insured

knowledge or consent) while simultaneously retaining American Family’s ability to seek

reimbursement from its insured and/or additional reimbursement from the tortfeasors or the

tortfeasors’ insurance companies.

          57.   The assertion of premature and unlawful “subrogation claims” as described herein

harms insured of Defendant American Family, including Plaintiff, by (1) limiting the ability and

willingness of third party tortfeasors’ and/or third party tortfeasors’ insurance companies to pay

for and/or settle claims brought by injured parties, including Plaintiff; (2) avoiding sharing in the

American Family-insureds’ litigation expenses and attorneys’ fees expended to recover from

third party tortfeasors; (3) excluding American Family-insureds, including Plaintiff form

participating in adversarial negotiations, arbitrations and/or settlement discussions with third

party insurance companies wherein issues related to fault, losses, damages and causation are

determined and, the result of which, affects the amounts that the third-party insurance company

is willing to pay to American Family insureds and the amount to which American Family

insureds may be liable for reimbursement to American Family pursuant to legitimate subrogation

claims.

          58.   In asserting “subrogation claims” that did not belong to it, Defendant American

Family represented falsely to a third-party insurance companies (Geico) that it had a right to



                                                 13
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 14 of 26 PageID #: 14




reimbursement of the amount it paid to Plaintiff. Defendant American Family represented falsely

to Geico that it possessed the legal right to recover on behalf of Plaintiff when in fact, all it held

was a subrogation interest.

       59.     This was done to induce payment by the third-party insurance company to

Defendant American Family. As a result of the third-party insurance company’s reliance on

American Family’s representation, the insurance company Geico paid $50,000 to Defendant

American Family which was paid in order to satisfy Plaintiff’s claims against the third-party

tortfeasor and their insurance company.

                         ALLEGATIONS COMMON TO THE CLASS

       60. This action is brought pursuant to Federal Rule of Civil Procedure 23 on behalf of

the Plaintiff and all similarly situated individuals consisting of:

       a.      such Missouri citizens having a policy of insurance issued in the State of Missouri

       by the named Defendant, that suffered property damage in the State of Missouri caused

       by a third-party tortfeasor to which the Defendant received money on a “subrogation

       claim” and in which Plaintiff was harmed by Defendants’ “subrogation claim”; such as

       Plaintiff was not fully compensated by either failing to receive their deductible; by

       Defendants failing to share their portion of the litigation expenses Plaintiff expended to

       recover against the third-party tortfeasors; or by Defendants interfering with Plaintiff’s

       ability to recover monies from third party tortfeasors or their insurance companies.

       61. The class is so numerous that joinder of all members of the class is impracticable

as the number of putative class members are counted in the thousands.

       62.     Plaintiff reserves the right to amend or modify the definitions of the Class with

greater specificity, further division into subclasses or to limit particular issues as discovery and



                                                  14
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 15 of 26 PageID #: 15




orders of this Court warrant.

        63. There are questions of law and fact common to the class, as each putative class

member seeks an order from this court declaring that the Defendants’ “subrogation claims” made

directly to third party tortfeasors or their insurers are unlawful and illegal in the State of

Missouri.

        64.     The claims of representative Plaintiff are typical of the claims of the class as

each of their property casualty insurance companies have submitted or paid unlawful and illegal

“subrogation claims” directed to third party tortfeasors or their insurers.

        65.     Plaintiff will fairly and adequately represent and protect the interests of the

putative class. Plaintiff retained competent and experienced counsel in the prosecution of this

type of litigation.

        66.     The prosecution of separate actions by or against individual members of the class

would create the risk of incompatible standards of conduct for members of the class and the

Defendants.

        67.     The prosecution of separate actions by or against individual members of the class

would create the risk of adjudications with respect to individual class members which would, as

a practical matter, be dispositive of the interest of other members not parties to the adjudications,

or substantially impair and impede their ability to protect their interest.

        68.     The class action mechanism created by Federal Rule of Civil Procedure 23, is a

superior and more efficient method of addressing the issues contained herein promoting judicial

economy as the named Plaintiff and the putative class members cannot afford to litigate against

Defendants individually, thereby making this class action the preferable method of disposing of




                                                  15
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 16 of 26 PageID #: 16




said claims together, as opposed to piecemeal litigation. The Defendant has acted or refused to

act on grounds generally applicable to the class, thereby making final declaratory judgment relief

and/or final injunctive relief appropriate in this matter.

       69.     The questions of law and fact common to the class predominate over any

questions affecting only individual members and, therefore, a class action is superior to other

available methods for the fair and efficient adjudication of this controversy, as the only core

issue for this court to determine is whether the Defendant acted unlawfully and illegally in

presenting “subrogation claims” to third party tortfeasors or their insurers.

                           COUNT I: DECLARATORY JUDGMENT

       COMES NOW Plaintiff, on her behalf and on behalf of others similarly situated, and

seeks a declaratory judgment from this Court, and as a basis for said request, Plaintiff states:

       70.     Plaintiff incorporates by reference herein paragraphs 1 through 69 of this

Complaint.

       71.     An actual and genuine justifiable controversy exists, between the Defendant on

the one hand and the Plaintiff concerning Defendant’s collection and/or payments of any monies

arising from a direct “subrogation claim” against an alleged third party tortfeasor or its insurer

seeking reimbursement of payments made to an insured by the Defendant has resulted, or

imminently will result, in depriving Plaintiff of her deductibles, legal expenses and costs

incurred in recovering funds from third party tortfeasors, and her ability to present claims for

damages.

       72.     Pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57, Plaintiff

requests declaratory judgment concerning the following:




                                                  16
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 17 of 26 PageID #: 17




       a.      Defendant’s collection and/or payment of any monies arising from a “subrogation

       claim” against an alleged third-party tortfeasor or its insurer seeking reimbursement of

       payments made to an insured by the Defendant is unlawful and illegal.

       b.      Defendant’s failure to reduce its “subrogation claim” against its insured by a pro-

       rata share of the insured’s attorney’s fees and expenses incurred in securing payment

       from a third-party tortfeasor is unlawful.

       c.      Defendant’s presentation of a subrogation claim against its insured when the

       insured has not been fully compensated for its “uninsured loss” is unlawful.

       73.     As the Defendant is authorized and exists in accordance with Missouri law,

Defendant knew or should have known that its actions were illegal and unlawful.

       74.     As such, an actual and genuine controversy exists between the Parties, and this

Court is vested with the power to declare the rights and liabilities of the Parties with regard to

Defendant’s actions and/or Missouri laws.

       75.     Because Defendant’s actions have interfered with Plaintiff’s ability to present

claims for damages to third party tortfeasors, there exists no alternative remedy for Plaintiff to

redress her injuries and/or rights.

       WHEREFORE, for Count I Plaintiff prays for an Order of this Court on her behalf and

declaring that the actions of the aforementioned Defendant are unlawful and illegal, and

preventing Defendant from all similar unlawful acts in the future.

                               COUNT II: INJUNCTIVE RELIEF

       COMES NOW Plaintiff, on her behalf and on behalf of others similarly situated, and for

Count II of this Complaint directed to Defendant for injunctive relief, state as follows:




                                                 17
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 18 of 26 PageID #: 18




       76.     Plaintiff incorporates by reference herein paragraphs 1 through 75 of the

Complaint.

       77.     Assuming Plaintiff succeeds on the merits, Plaintiff will be irreparably harmed if

Defendant insurance company is not enjoined from continuing this illegal practice of submitting

“subrogation claims” without Plaintiff’s consent to the third party tortfeasor’s insurer, receiving

payment from that insurer, and then withholding Plaintiff’s deductibles.

       78.     The balance of harms weighs in favor of Plaintiff as Defendant’s actions are

illegal and no harm will occur to Defendant if stopped from making an unlawful “subrogation

claim” without the consent of Plaintiff. Plaintiff, on the other hand, will be harmed as Defendant

American Family will continue to make unlawful “subrogation claims” without Plaintiff’s

consent, and Plaintiff will continue not to be fully compensated due to Defendant Insurance

Company withholding her deductibles.

       79.     The grant of a permanent injunction weighs in favor of the public interest.

       WHEREFORE, for Count II of this Complaint, Plaintiff prays for an Order of this Court

on her behalf, preventing Defendant from engaging in its past and present unlawful “subrogation

claim” practices.

                            COUNT III: UNJUST ENRICHMENT

       COMES NOW Plaintiff, on her behalf and on behalf of others similarly situated, for

Count III of this Complaint directed to the Defendant for unjust enrichment, state as follows:

       80.     Plaintiff incorporates by reference herein paragraphs 1 through 79 of this

Complaint.




                                                 18
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 19 of 26 PageID #: 19




       81.     Plaintiff conferred a benefit upon Defendant when the Defendant retained

Plaintiff’s deductible even though the Defendant had received or paid the full amount of what

would have properly been Plaintiff’s claims against a third-party tortfeasor.

       82.     Additionally, Plaintiff conferred a benefit by paying her premiums and were

denied the benefit of her right to seek relief from the third-party tortfeasors.

       83.     Defendant appreciated the benefit.

       84.     Defendant accepted and retained the benefit under inequitable and unjust

circumstances given Defendant’s illegal and unlawful conduct.

       85.     As a direct and proximate result of the aforementioned illegal and unlawful acts

the Defendants has become unjustly enriched in receiving funds that it was not legally entitled to

receive.

       86.     Defendants’ illegal and unlawful conduct as hereinbefore set out was willful,

wanton and malicious, and done with conscious disregard of the rights of the Plaintiff.

       WHEREFORE, for Count III of her Complaint Plaintiff prays for an Order of this Court

on her behalf requiring Defendant to disgorge themselves of all unlawfully recovered funds, and

Plaintiff prays for exemplary and punitive damages on her behalf, and on behalf of all others

similarly situated.

           COUNT IV: IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

               COMES NOW Plaintiff, on her behalf and on behalf of others similarly situated,

and for Count IV of this Complaint directed to the Defendant for breach of the implied covenant

of good faith and fair dealing, state as follows:

       87.     Plaintiff incorporates by reference herein paragraphs 1 through 86 of this

Complaint.



                                                    19
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 20 of 26 PageID #: 20




        88.     An express contract or agreement existed between Plaintiff and Defendant for

insurance, the terms of which included an implied covenant of good faith and fair dealing. Under

the agreement, Defendant agreed to insure Plaintiff for property damages and other damages in

the event of losses in exchange for Plaintiff’s payment of premiums to Defendant.

        89.     An implicit term of the insurance agreements is that Defendant has no right to

prosecute claims on behalf of Plaintiff directly, nor any right to arbitrate or settle Plaintiff’s

claims directly, without Plaintiff’s consent.

        90.     Another implicit term of the insurance agreement is that Defendant will not take

any actions that would compromise, impair or undermine Plaintiff’s rights with respect to third

parties or with respect to recovery of monies from third parties for their losses.

        91.     Defendant breached its duties of good faith and fair dealing under the insurance

contracts with Plaintiff by asserting in bad faith “subrogation claims” against third party

insurance companies, without Plaintiff’s knowledge or consent, and receiving money from said

third party insurance companies in purported satisfaction of said “subrogation claims.”

        92.     Defendant’s breached its duties of good faith and fair dealing under the insurance

contract with Plaintiff by falsely and in bad faith representing to third party insurance companies

that Defendant was acting on behalf of Plaintiff and had Plaintiff’s authorization and consent to

submit said “subrogation claims” when in fact Plaintiff had no knowledge of Defendant’s

activities.

        93.     As a direct and proximate cause of Defendant’s breach of its duties of good faith

and fair dealing, Plaintiff has suffered damages and Defendant has been unjustly enriched by, for

example, (1) lowering the amount that Plaintiff recovered from the tortfeasors or the tortfeasor’s

insurance companies by virtue of the tortfeasors/insurance companies unwillingness to pay more



                                                   20
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 21 of 26 PageID #: 21




than once on the same claim; (2) Defendant American Family avoidance of reducing its

subrogation claim by a pro-rata share of the litigation expenses and attorneys’ fees expended by

Plaintiff to recover from the tortfeasors; (3) Plaintiff’s inability to reduce its share of litigation

expenses and attorney’s fees expended to recovery from the tortfeasors when, in fact, Defendant

American Family was partially reimbursed by Geico for claims made by Plaintiff; (4) Defendant

American Family’s receipt of reimbursement despite Plaintiff’s extant “uninsured loses”; and (5)

Plaintiff’s continuing “uninsured losses” despite Defendant American Family having received

monies pursuant to Plaintiff’s legal claims (Defendant American Family’s “subrogation claim”).

        94.     Defendants’ illegal and unlawful conduct as hereinbefore set out was willful,

wanton and malicious, and done with conscious disregard of the rights of the Plaintiff.

        WHEREFORE, for the foregoing reasons, Plaintiff prays for judgment against Defendant

on Count IV of this Complaint, for an award of compensatory damages, post-judgment and post-

judgment at the stator rate, costs, and for such further relief as the Court deems proper, and

Plaintiff prays for exemplary and punitive damages on her behalf, and on behalf of all others

similarly situated.

                          COUNT V: MONEY HAD AND RECEIVED

        COMES NOW Plaintiff on her behalf and on behalf of others similarly situated, for

Count V of Complaint, claims a right to money had and received by Defendant, and as a basis for

said request, Plaintiff states as follows:

        95.     Plaintiff incorporates by reference herein paragraphs 1 through 94 of this

Complaint.

        96.     Plaintiff paid premiums, pursuant to her respective insurance contracts, to the

Defendant to insure her for her covered property losses.



                                                   21
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 22 of 26 PageID #: 22




          97.    Plaintiff suffered property damage and made claims to her Defendant insurance

company as claims for her property losses.

          98.    Defendant Insurance Company paid Plaintiff some portion of her losses for her

property damage but did not fully compensate Plaintiff.

          99.    Defendant Insurance Company paid Plaintiff some portion of her losses for her

property damage and withheld the amount of Plaintiff’s deductible.

          100.   Defendant Insurance Company made unlawful “subrogation claims,” through

Defendant Arbitration Forums, against third-party tortfeasors’ insurance companies concerning

the Plaintiff’s property loss.

          101.   The third-party tortfeasors’ insurance company, through Defendant Arbitration

Forums, paid the Defendant Insurance Company in satisfaction of the Defendant insurance

company’s unlawful “subrogation claims.”

          102.   This was done without the consent of the Plaintiff.

          103.   Plaintiff was not fully compensated by the Defendant insurance company for her

property losses.

          104.   Defendant American Family did not reimburse Plaintiff for the deductibles that

were withheld by Defendant, even once the Defendant had received money from its unlawful

“subrogation claims,” thus receiving and retaining possession of the Plaintiff’s money.

          105.   As a result, Defendant appreciated the benefit as it have in its possession money

that rightfully belongs to Plaintiff and which, in equity and good conscience, should be paid over

to Plaintiff.

          106.   The Defendant’s acceptance and retention of the Plaintiff’s deductibles was

unjust.



                                                 22
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 23 of 26 PageID #: 23




        107.    Defendants’ illegal and unlawful conduct as hereinbefore set out was willful,

wanton and malicious, and done with conscious disregard of the rights of the Plaintiff.

        WHEREFORE, for Count V of this Complaint, Plaintiff prays for judgment against

Defendant on Count V of this Petition, for an award of damages in an amount at least equal to

the amount unjustly had and received by Defendant pursuant to the false representation that

Defendant had the legal right, conferred by Plaintiff, to reimbursement from a third party,

prejudgment and post-judgment at the statutory rate, costs, and for such further relief as the

Court deems proper, and Plaintiff prays for exemplary and punitive damages on her behalf, and

on behalf of all others similarly situated.

                                 COUNT VI: BREACH OF CONTRACT

        COMES NOW Plaintiff on her behalf and on behalf of other similarly situated, and for

Count VI of this Complaint, claim against Defendant for breach of contract, and as a basis for

said request, Plaintiff state as follows:

        108.    Plaintiff incorporates by reference herein paragraphs 1 through 107 of this

Complaint.

        109.    An express contract or agreement existed between Plaintiff and Defendant for

insurance. Under the agreement, Defendant agreed to insure Plaintiff for property damages and

other damages in the event of losses in exchange for Plaintiff’s payments of premiums to

Defendants.

        110.    In addition, the contracts provided that Defendant had subrogation rights as

against Plaintiff in the event that Defendant paid claims to Plaintiff suffering losses and

Plaintiff also recovered monies for such losses from a third-party insurance company or third

party defendant.



                                                 23
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 24 of 26 PageID #: 24




       111.    Defendant breached its contracts with Plaintiff by prematurely and unlawfully

asserting “subrogation claims” against a third-party insurance company, without the knowledge

or consent of Plaintiff, for which Defendant had no legal right to assert.

       112.     In asserting said “subrogation claims” against the third-party insurance company,

Defendant purported to act within its contractual rights but, in fact, Defendant’s actions were

illegal and in breach of the contract between Plaintiff and Defendant.

       113.    As a direct and proximate result of Defendant’s breach, Plaintiff has been

damaged. As examples, Defendant American Family’s breach affected and caused (1) a lowering

of the amount that Plaintiff recovered from the tortfeasors or the tortfeasors’ insurance

companies by virtue of the tortfeasors/insurance companies unwillingness to pay more than once

on the same claim; (2) Plaintiff’s inability to reduce its share of litigation expenses and

attorneys’ fees expended to recovery from the tortfeasors when, in fact, Defendant American

Family was partially reimbursed by Geico for claims made by Plaintiff; (3) Plaintiff’s failure to

fully or more fully receive compensation for covered losses at least to the extent of “subrogation

claims” monies that are being withheld from Plaintiff by Defendant American Family; and (4)

Plaintiff’s continuing “uninsured losses” that, despite Defendant American Family having

received monies pursuant to Plaintiff’s legal claims (Defendant American Family’s “subrogation

claim”).

       114.    Defendant’s illegal and unlawful conduct as hereinbefore set out was willful,

wanton and malicious, and done with conscious disregard of the rights of the Plaintiff.

       WHEREFORE, for Count VI of this Complaint, Plaintiff prays for compensatory




                                                 24
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 25 of 26 PageID #: 25




damages on her behalf, and on behalf of all others similarly situated, against the Defendant,

together with Plaintiff’s costs herein expended, and Plaintiff prays for exemplary and punitive

damages on her behalf, and on behalf of all others similarly situated.

                        COUNT VII: COMPENSATORY DAMAGES

       COMES NOW Plaintiff on her for Count VII of this Complaint, claim compensatory

damages from Defendant, and as a basis for said request, Plaintiff states as follows:

       115.    Plaintiff incorporate by reference herein paragraphs 1 through 114 of this

            Complaint

       116.    As a direct and proximate result of the unlawful and illegal actions of the

Defendant, Plaintiff has been damaged in the following respects, to-wit:

       a.      Plaintiff has failed to receive the full amount of her “deductible” as that term is

       used and defined in the insurance policies issued by Defendant American Family to the

       named Plaintiff Doris Gude.

       b.      Plaintiff has failed to receive funds for any legal expenses or costs incurred in

       recovering funds from third party tortfeasors;

       c.      Defendant has interfered with the Plaintiff’s ability to present claims for damages.

       WHEREFORE, for Count VII of this Complaint, Plaintiff prays for compensatory

damages on her behalf against the Defendant American Family, together with Plaintiff’s costs

herein expended.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a jury trial on all issues so triable.




                                                 25
 Case: 4:20-cv-01168-RLW Doc. #: 1 Filed: 08/27/20 Page: 26 of 26 PageID #: 26




Dated: August 27, 2020              Respectfully submitted,
                                    /s/ Anthony G. Simon
                                    Anthony G. Simon, #38745
                                    Anthony R. Friedman, #65531
                                    THE SIMON LAW FIRM, P.C.
                                    800 Market Street, Suite 1700
                                    St. Louis, Missouri 63101
                                    (314) 241-2929
                                    Fax: (314) 241-2929
                                    asimon@simonlawpc.com
                                    afriedman@simonlawpc.com

                                    Michael D. Stokes
                                    Gonzalo A. Fernandez
                                    DEVEREAUX, STOKES, NOLAN,
                                    FERNANDEZ & LEONARD
                                    133 S. 11th Street, Suite 350
                                    St. Louis, Missouri 63102
                                    (314) 621-3743
                                    Fax: (314) 621-5705
                                    lori@stltriallawyers.com
                                    gonz@stltriallawyers.com

                                    Counsel for Plaintiff




                                      26
